--------------------------------------------------------------------------------

Exhibit 10.5


FOURTH AMENDMENT TO
AGREEMENT OF PURCHASE AND SALE


This Fourth Amendment to Agreement of Purchase and Sale (“Amendment”) is made
effective as of April 1, 2008, by and between Realvest-Monroe CommerCenter
L.L.C., a Florida limited liability company (­“­Seller”), and Cornerstone
Operating Partnership, L.P., a Delaware limited partnership  ("Purchaser").


RECITALS:


A.          Purchaser and Seller are parties to that certain Agreement of
Purchase and Sale dated November 29, 2007, as amended by that certain First
Amendment to Agreement of Purchase and Sale dated January 15, 2008, that Second
Amendment to Agreement of Purchase and Sale dated January 28, 2008, and that
Third Amendment to and Reinstatement of Agreement of Purchase and Sale dated
February 20, 2008 (collectively, the "Agreement").


B.           Purchaser wants additional time to review documents related to the
assumption of the Mortgage and Seller is willing to provide additional time
subject to certain terms and conditions.


AGREEMENTS:


1.           Amendment to the Reciprocal Grant of Easements.  The Amendment to
the Reciprocal Grant of Easements has been recorded, as required.


2.           Roof Warranties.  Purchaser has received from Seller roof
warranties that are acceptable to Purchaser, in Purchaser’s sole and absolute
discretion.  This Agreement and Purchaser’s obligation to close are no longer
contingent upon Seller providing roof warranties to Purchaser.


3.           Assumption of Mortgage.  If Purchaser does not deliver notice to
Seller on or before 2:00 p.m. Eastern Standard Time, April 4, 2008, that
Purchaser has (i) approved the form of the Mortgage, and (ii) obtained the
assumption and release on terms and conditions acceptable to Purchaser in each
case, in Purchaser’s sole and absolute discretion, or that Purchaser has waived
this condition, the Agreement shall terminate and the Earnest Money shall be
refunded to Purchaser.


4.           Closing Date.  The Closing Date will be on or before Thursday,
April 17, 2008.  Purchaser may obtain one (1) thirty (30) day extension of the
Closing Date by delivering written notice to Seller no later than Friday, April
4, 2008, and depositing with Escrow Agent the Second Additional Earnest Money
Deposit no later than Tuesday, April 8, 2008.  Thereafter, Purchaser may obtain
one (1) additional (30) day extension of the Closing Date by delivering written
notice to Seller no later than Thursday, May 1, 2008, and depositing with Escrow
Agent the Third Additional Earnest Money Deposit no later than Monday, May 5,
2008.  If Purchaser fails to timely provide notice and make the required
deposit, the right to extend and any subsequent right to extend shall terminate.


5.           Defined Terms.  All capitalized terms in this Amendment shall have
the same meaning as that set forth in the Agreement unless defined otherwise
herein.


6.           Counterparts. This Amendment may be executed in counterparts each
of which shall be deemed a fully executed original.

 
 

--------------------------------------------------------------------------------

 

7.           Ratification.  Except as expressly set forth in this Amendment, the
Agreement remains unmodified and in full force and effect. Should there be any
conflict between the terms of this Amendment and the terms of the Agreement, the
terms of this Amendment will control.


IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment on the
day and year first above written.



 
SELLER:
 
Realvest–Monroe CommerCenter, L.L.C., a Florida limited liability company
 
By:  Realvest Development, LLC, a Florida limited liability company, as its
Manager
 
By:  Realvest Holdings, LLC, a Florida limited liability company, as its manager
       
By:
  /s/ George D. Livingston    
George D. Livingston, its managing member
             
PURCHASER:
 
Cornerstone Operating Partnership, L.P., a
 
Delaware limited partnership
 
By:
Cornerstone Core Properties REIT, INC.,
   
a Maryland corporation, its general partner
       
By:
  /s/ Authorized Signatory  
Name:
   
Title:
 

 
 

--------------------------------------------------------------------------------